ORDER
This is a medical malpractice action in which the patient appeals from the grant by a justice of the Superior Court of the physician’s motion for a directed verdict, which was based upon the patient’s failure to produce expert evidence indicating that, in making a diagnosis, the physician failed *430to exercise the same degree of diligence and skill as physicians in good standing engaged in the same type of practice in similar localities in like cases. Sehenck v. Roger Williams General Hospital, R.I., 382 A.2d 514 (1977); Marshall v. Tomaselli, 118 R.I. 190, 372 A.2d 1280 (1977).
The original diagnosis attributed the patient’s abdominal pain to viral gastroenteritis. Eleven days later, another physician discovered a tender abdominal mass. Subsequent surgery disclosed a burst sigmoid colon.
After consideration of the arguments and an examination of the transcript, we believe that in matters involving viral gastroenteritis and a burst sigmoid colon, the jury had to have the assistance of expert testimony before it could properly evaluate the physician’s actions. Young v. Park, R.I., 417 A.2d 889 (1980). Consequently, we grant the physician’s motion to affirm the judgment entered in the Superior Court.